DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed September 5, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.
Claim Interpretation
It is unclear as to whether the term “viscosity” in the instant application applies to the kinematic or dynamic viscosity property. 
	As best understood, for the purposes of this examination the term “viscosity,” will extend to the “dynamic” viscosity property, as shown in Table 1 (units of viscosity) in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1 (and thus the dependent claims 2-12), 
line 4 of claim 1 recites “a fluorinated linear,” 
line 6 of claim 1 recites “a fluorinated linear,” and 
line 7 of claim 1 recites “SEI-layer forming fluorinated linear.” 
	It is unclear as to whether there are separate “fluorinated linear” elements each with a unique limitation or there is a single “fluorinated linear” element with multiple limitations. 
	As best understood, for the purposes of this examination the “fluorinated linear,” element is a single solvent that extends to 1) a fluorinated linear and/or cyclic ester co-solvent to form an SEI layer on a surface of one or more of a cathodic and anodic active material and  2) a fluorinated linear and/or cyclic ester co-solvent having a viscosity less than a viscosity of each of the hydrofluorinated ether co-solvents and SEI-layer forming fluorinated linear and/or cyclic ester co-solvents to reduce a viscosity of the organic solvent mixture.
Regarding Claim 1 recites the limitation "a lithium salt" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8,  13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 6210835 B1) hereinafter Arai.
	Regarding claim 1, Arai discloses an electrolyte for a lithium-ion cell (A lithium secondary battery comprising non-aqueous liquid electrolyte [Abstract]) comprising an organic solvent mixture comprising:
	a hydrofluorinated ether base solvent to dissolve a lithium salt (A mixed solution of the hydrofluoroether and the low dipole moment solvent [Col. 6, line 35-41] can dissolve the organic lithium salt [Col. 7, Line 31-33]).
a fluorinated linear ester co-solvent (a high dipole moment solvent such as trifluoroethyl methyl carbonate (TFEMC) [ Col. 9, Line 33-34, Table 2 [38-52])
to form an SEI layer on a surface of one or more of a cathodic and anodic active material (high dipole moment solvent undergoes electrochemical reaction on the surfaces of active substances in the lithium-oriented state and the resulting reaction products form a satisfactory SEI film on the surfaces of active substances [Col. 10 Line 40-45] positive electrode current collector, fluorine-containing compounds capable of forming an electrochemically stable film on the aluminum surface [Col. 8, Line 2-5]). 

and a fluorinated linear ester co-solvent (trifluoroethyl methyl carbonate (TFEMC) [Colo. 9 Line 33-34]) having a viscosity (.74-1.0 [Symbol font/0x68],mPa [J. Chem Thermodynamics 2002, 34, 795-806]) less than a viscosity of each of the hydrofluorinated ether (1.1 [Symbol font/0x68],mPa, [3M Technical Data 2014] ) co-solvents

SEI-layer forming fluorinated linear ester co-solvents to reduce a viscosity 
 of the organic solvent mixture(trifluoroethyl methyl carbonate (TFEMC) [Col. 9, Line 33-34]); 
and a lithium salt dissolved in the organic solvent mixture (A mixed solution of the hydrofluoroether and the low dipole moment solvent [Col. 6, line 35-41] can dissolve the organic lithium salt [Col. 7, Line 31-33]).
	
	Regarding claim 2, Arai discloses the hydrofluorinated ether base solvent has the basic formulation: CnF2n+1-O-CxH2x+1, where n has a value in the range of 3 to 9 and x has a value in the range of 1 to 3. (fluorinated solvent for use in the present invention includes a fluorinated ether represented by the following general formula: Cm F2m+1—O—CnH2n+1, 	where m is an integer 2 to 8, n is an integer 1 to 5 [Col. 4 Line 30-36])
Arai

Instant application
With n=1,m=6

With n=6,x=1
C6F13OCH3

C6F13OCH3


5 and 6, Arai discloses the viscosity-lowering fluorinated linear ester co-solvent comprises one or more of one or more of a fluorinated carbonate having the generic formula of Fig. 1, where RH is a hydrogenated organic carbon entity, RF is a fluorinated organic carbon entity, and n is a value ranging from 1 and 3.( A mixing proportion of non-flammable fluorinated solvent HFE7100 and that of non-aqueous solvent while changing the species of the non-aqueous solvent as (trifluoroethyl methyl carbonate (TFEMC) [Col. 9, Line 6-34,Table 2). 
	Regarding claim 8, Arai discloses the HFE7100 is kept at constant 80 vol % and the trifluoroethyl methyl carbonate (TFEMC) kept constant at 20 vol %, comprising the electrolyte of claim 6, this yields a weight percent of 14.4 wt % (see table 1 below), which lies within the stated range wherein the electrolyte comprises at least about 10 wt.% and no more than about 40 wt.% of the viscosity-lowering fluorinated linear and/or cyclic ester co-solvent. 


    PNG
    media_image1.png
    77
    569
    media_image1.png
    Greyscale

(Table 1)

	

	Regarding claim 13, Arai discloses A lithium-ion cell, comprising: an anode in electrically conductive contact with a first current collector; a cathode in electrically conductive contact with a second current collector; an ion-permeable membrane positioned between the anode and cathode; and an electrolyte in contact with the anode and cathode (A lithium secondary battery comprising a negative electrode, a positive electrode, a separator and a non-aqueous liquid electrolyte [Abstract], col 14 line 40,col 14 line 32, Figure 3), 
the electrolyte comprising: an organic solvent mixture comprising: a hydrofluorinated ether base solvent to dissolve a lithium salt ((A mixed solution of the hydrofluoroether and the low dipole moment solvent can dissolve the organic lithium salt [Col. 7, Line 31-33]); 
a fluorinated linear and/or cyclic ester co-solvent (trifluoroethyl methyl carbonate (TFEMC) [ Col. 9, Line 33-34, Table 2 [38-52]) 

to form an SEI layer on a surface of one or more of a cathodic and anodic active material (high dipole moment solvent undergoes electrochemical reaction on the surfaces of active substances in the lithium-oriented state and the resulting reaction products form a satisfactory SEI film on the surfaces of active substances [Col. 10 Line 40-45] positive electrode current collector, fluorine-containing compounds capable of forming an electrochemically stable film on the aluminum surface [Col. 8, Line 2-8]); 

and a fluorinated linear ester co-solvent (trifluoroethyl methyl carbonate (TFEMC) [Colo. 9 Line 33-34]) having a viscosity (.74-1.0 [Symbol font/0x68],mPa [J. Chem Thermodynamics 2002, 34, 795-806]) less than a viscosity of each of the hydrofluorinated ether (1.1 [Symbol font/0x68],mPa, [3M Technical Data 2014] ) co-solvents

SEI-layer forming fluorinated linear ester co-solvents to reduce a viscosity 
 of the organic solvent mixture(trifluoroethyl methyl carbonate (TFEMC) [Col. 9, Line 33-34]); 
and a lithium salt dissolved in the organic solvent mixture (A mixed solution of the hydrofluoroether and the low dipole moment solvent [Col. 6, line 35-41] can dissolve the organic lithium salt [Col. 7, Line 31-33]).

	Regarding claim 16, Arai discloses the viscosity-lowering fluorinated linear ester co-solvent comprises one or more of one or more of a fluorinated carbonate having the generic formula of Fig. 1, where RH is a hydrogenated organic carbon entity, RF is a fluorinated organic carbon entity, and n is a value ranging from 1 and 3 and wherein the viscosity-lowering fluorinated linear and/or cyclic ester co-solvent comprises methyl 2,2,2- trifluoroethyl carbonate (TFEMC) ( A mixing proportion of non-flammable fluorinated solvent HFE7100 and that of non-aqueous solvent while changing the species of the non-aqueous solvent as (trifluoroethyl methyl carbonate (TFEMC) [Col. 9, Line 6-34, Table 2) .

	Regarding claim 18, Arai discloses the HFE7100 is kept at constant 80 vol % and the trifluoroethyl methyl carbonate (TFEMC) kept constant at 20 vol %, comprising the electrolyte of claim 16, this yields a weight percent of 14.4 wt % (see table 1), which lies within the stated range wherein the electrolyte comprises at least about 10 wt.% and no more than about 40 wt.% of the viscosity-lowering fluorinated linear and/or cyclic ester co-solvent. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai.
Regarding claim 10, Arai discloses lithium salt comprises lithium hexafluorophosphate (LiPF6) and one or more of lithium bis(oxalato)borate (LiBOB). (For lithium salts, at least one of inorganic lithium salts such as LiPF6, LiBF4, LiF, LiBr, LiI, LiCl, LiBr, LiClO4 [Col. 5 Line 14-20]).
		The courts have held "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

20, Arai discloses lithium salt comprises lithium hexafluorophosphate (LiPF6) and one or more of lithium perchlorate (LiClO4). (For lithium salts, at least one of inorganic lithium salts such as LiPF6, LiBF4, LiF, LiBr, LiI, LiCl, LiBr, LiClO4 [Col. 5 Line 14-20]).
The courts have held "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


Claim 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view of Takahashi et al. (US 10,587,008 B2) hereinafter Takahashi.

	Regarding claim 3, Arai discloses the hydrofluorinated ether base solvent has the basic formulation : CnF2n+1-O-CxH2x+1 where one or more of the following is true: n has a value of 3 and x has a value of 1, (fluorinated solvent for use in the present invention includes a fluorinated ether represented by the following general formula: Cm F2m+1—O—CnH2n+1, where m is an integer 2 to 8, n is an integer 1 to 5 [Col. 4 Line 30-36])
With n=1,m=3								With n=3,x=1	
C3F7OCH3	                 The formulas are convergent		          C3F7OCH3
the lithium salt is one or more of: lithium hexafluorophosphate (LiPF6), lithium perchlorate (LiClO4), (For lithium salts, at least one of organic lithium salts such as LiCF3 SO2, LiN(CF3 SO2)2, LiN(CF2 SO2)(CF3 CF2 CF2CF2 SO2), LiN(CF3 CF2 SO2)2, LiC(CF3 SO2)2, LiC(CF3 CF2 SO2)2, Li[PF4 (CF(CF3)2 ] can be used, and at least one of inorganic lithium salts such as LiPF6, LiBF4, LiF, LiBr, LiI, LiCl, LiBr, LiClO4, etc. can be used [Col. 5 Line 14-20]).
	Arai discloses an electrolyte however is silent on SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate.
	Takahashi discloses an electrolyte and teaches SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate (carbonate ester compound has an effect of forming a film on the positive electrode, the negative electrode [Col. 6 Line 5-9] Examples of the carbonate ester compound include monofluoroethylene carbonate (FEC) [Col.6 Line 24-35]). Carbonate ester compound improves the ionic dissociation of the electrolyte solution since it has high dielectric constant, and also lowers the viscosity of the electrolyte solution [Col. 6 Line 11-14]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to improve cycling characteristics by incorporating the carbonate ester compounds of Takahashi.

	Regarding claim 19, Aria discloses the lithium salt is one or more of: lithium hexafluorophosphate (LiPF6), lithium perchlorate (LiClO4),  (For lithium salts, at least one of organic lithium salts such as LiCF3 SO2, LiN(CF3 SO2)2, LiN(CF2 2)(CF3 CF2 CF2CF2 SO2), LiN(CF3 CF2 SO2)2, LiC(CF3 SO2)2, LiC(CF3 CF2 SO2)2, Li[PF4 (CF(CF3)2 ] can be used, and at least one of inorganic lithium salts such as LiPF6, LiBF4, LiF, LiBr, LiI, LiCl, LiBr, LiClO4, etc. can be used [Col. 5 Line 14-20]).
	Arai discloses an electrolyte however is silent on SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate.
	Takahashi discloses an electrolyte and teaches SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate (carbonate ester compound has an effect of forming a film on the positive electrode, the negative electrode [Col. 6 Line 5-9] Examples of the carbonate ester compound include monofluoroethylene carbonate (FEC) [Col.6 Line 24-35]). Carbonate ester compound improves the ionic dissociation of the electrolyte solution since it has high dielectric constant, and also lowers the viscosity of the electrolyte solution [Col. 6 Line 11-14]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to improve cycling characteristics by incorporating the carbonate ester compounds of Takahashi.
The courts have held "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view of Takahashi et al. (US 10,587,008 B2) hereinafter Takahashi and in further view of Costello et al.(US 2007/0054186 A1) hereinafter Costello.

	Regarding claim 4, Arai discloses the electrolyte of claim 1 with the salt of LiPF6 and the SEI layer but does not disclose the SEI forming fluorinated comprising FEC.
	Takahashi discloses an electrolyte and teaches SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate (carbonate ester compound has an effect of forming a film on the positive electrode, the negative electrode [Col. 6 Line 5-9] Examples of the carbonate ester compound include monofluoroethylene carbonate (FEC) [Col.6 Line 24-35]). Carbonate ester compound improves the ionic dissociation of the electrolyte solution since it has high dielectric constant, and also lowers the viscosity of the electrolyte solution [Col. 6 Line 11-14]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to improve cycling characteristics by incorporating the SEI forming fluoroethylene carbonate compounds of Takahashi.
	While Arai discloses the ether solvent as stated above but does not disclose the formulation of hydrofluorinated ether solvent has the formulation: CF3CFHCF20CH(CH3)CF2CFHCF3	
	Costello discloses an electrolyte and further teaches hydrofluorinated ether solvent has the formulation: CF3CFHCF20CH(CH3)CF2CFHCF3, (Compound No. 3 3CFHCF2OCH(CH3)CF2CFHCF3 [0093-0094]). The hydrofluoroether compounds described in this disclosure have excellent oxidative stability [0061])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Arai to improve oxidative stability by incorporating the oxidative stability compounds of Costello.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view Nishimura et al.(US 6,465,135 B1) hereinafter Nichimura.

	Regarding claim 7, Arai discloses  electrolyte but is silent on electrolyte of claim 6, wherein the viscosity-lowering fluorinated linear and/or cyclic ester co-solvent comprises one or more of 2,2,2-trifluoroethyl butyrate (TFEB), trifluoroethyl propionate (TFEP) and methyl pentafluoro propionate (MPFP).
	Nishimura discloses an electrolyte and teaches viscosity-lowering fluorinated linear and/or cyclic ester co-solvent comprises trifluoroethyl propionate (TFEP) (Specific examples of the fluorinated organic solvents to be used in the present invention include fluoroethyl propionate [Col. 3, Line 10-13]). These fluorinated organic solvents are preferable because they are stable in electrochemical oxidation and reduction [Col. 2, Line 58-62]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to improve stability of the Nishimura

	Regarding claim 17, Arai discloses electrolyte but is silent on the viscosity-lowering fluorinated linear and/or cyclic ester co-solvent comprises one or more of 2,2,2-trifluoroethyl butyrate (TFEB), trifluoroethyl propionate (TFEP) and methyl pentafluoro propionate (MPFP)
	Nishimura discloses an electrolyte and teaches viscosity-lowering fluorinated linear and/or cyclic ester co-solvent comprises trifluoroethyl propionate (TFEP) (Specific examples of the fluorinated organic solvents to be used in the present invention include fluoroethyl propionate [Col. 3, Line 10-13]). These fluorinated organic solvents are preferable because they are stable in electrochemical oxidation and reduction [Col. 2, Line 58-62]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to improve stability of the electrochemical oxidation and reduction, thereby the reliability and safety [Col. 1, Line 60-63] by incorporating the TFEP of Nishimura


Claim 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view  Xianghuan et al. (CN103456993A) hereinafter Xianghuan. 

Regarding claim 8, Arai discloses the electrolyte but fails to disclose the weight percent (wt %).	
	Xianghuan discloses an electrolyte and teaches electrolyte comprises at least about 10 wt.% and no more than about 40 wt.% of the viscosity-lowering fluorinated linear and/or cyclic ester co-solvent (Any one or more of ester, fluoroethylene carbonate and difluoroethylene carbonate; it accounts for 0.5wt% to 5.0wt% of the total content of the electrolyte of the lithium ion battery [claim 10]).
	It should be noted there is a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)

	Regarding claim 12, Arai discloses electrolyte but is silent on the electrolyte comprises from about 4 wt.% to about 20 wt.% lithium salts. 
	Xianghuan discloses an electrolyte and teaches(  lithium salt accounts for 8.0 wt% to 18.0 wt% of the total content of the electrolyte of the lithium ion battery  [Claim 9])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai with the weight percent (wt %) of Xianghuan to ensure stable cycling performance under high voltage and small change in internal resistance [0029]).

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view of Tikhonov et al. (US 2013/0337338 A1) hereinafter Tikhonov.

	Regarding claim 9-11, Arai discloses the hydrofluoroether, LiPF6, and trifluoroethyl methyl carbonate (TFEMC) however Arai does not teach LiBOB or the hydrofluoroether composed of 1,1,1,2,3,3-hexafluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)-pentane nor the instantly claimed FEC compound. 
	Tikhonov discloses an electrolyte solution and teaches the use of LiBOB and 1,1,1,2,3,3-hexafluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)-pentane. Tikhonov teaches the LiBOB added as a water scavenger to ensure stability of the electrolytes. [ Col. 6, Line 35-60]. Tikhonov teaches that the 1,1,1,2,3,3-hexafluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)-pentane suitable for pouch cells because of their low vapor pressure. Furthermore, these fluorinated ethers have relatively high boiling points, which is beneficial for pouch cell applications. Ethers with lower molecular weight may be more suitable for hard cell applications because of their low viscosity resulting in better ionic mobility [C13L15-25]. 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included LiBOB and 1,1,1,2,3,3-hexafluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)-pentane to improve the stability of the electrolyte of Arai. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view Iwaya et al. (US 2011/0020700A1) hereinafter Iwaya.

garding claim 14, Arai discloses an active material for the anode is carbon-based (the negative electrode, non-graphitizing carbon, natural or artificial graphite carbon [Col. 5, Line 53-57]) 
and
an active material for the cathode comprises one or more of a spinel-type material, a layered oxide, and a polyanion, (the positive electrode, lithium composite oxides with a transition metal such as cobalt, nickel, manganese, etc., or the lithium composite oxides, part of whose lithium sites or transition metal sites is replaced with cobalt, nickel, manganese, aluminum, boron, magnesium, iron, copper, etc. or iron complex compounds such as ferrocyan blue, berlin green, etc. [Col. 5, Line 58-65])

the separator comprises an ion-permeable membrane, (the separator, a microporous polymer film can be used, and include films of, for example, nylon, cellulose, nitrocellulose, polysulfone, polyacrylonitrile, polyvinylidene fluoride, polypropylene, polyethylene, polybutene, etc. (Col. 5, Line 64 – Col. 6, Line 1-3])

the first current collector comprises copper ( copper foil current collector 1 [Col. 14, Line 32]) and the second current collector comprises aluminum (using aluminum as a positive electrode current collector [Col. 7, Line 40]) 
and
the hydrofluorinated ether base solvent has the basic formulation: CnF2n+1-O-CxH2x+1, where n has a value in the range of 3 to 9 and x has a value in the range of 1 to 3. (fluorinated solvent for use in the present invention includes a fluorinated m F2m+1—O—CnH2n+1, 	where m is an integer 2 to 8, n is an integer 1 to 5 [Col. 4 Line 30-36])
With n=1, m=6								With n=6, x=1	
C6F13OCH3	                 The formulas are convergent		          C6F13OCH3

	Arai discloses an electrolyte however is silent on SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate.
	Iwaya discloses an electrolyte and teaches the SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate, (The compound is preferably at least one cyclic carbonate selected from the group consisting of  fluoroethylene carbonate [0079])
and
the lithium salt is one or more of lithium hexafluorophosphate (LiPF6), (The present invention, it is considered that a lithium salt such as LiPF6 or a cyclic lithium salt has been found to be uniformly dissolved in the hydrofluoroether. Further, it has been found that the obtained nonaqueous electrolyte has a practically sufficient conductivity and a proper viscosity [0103]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to improve the conductivity and viscosity of the electrolyte by incorporating the fluoroethylene carbonate and lithium salt of Iwaya.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view Costello et al.(US 2007/0054186 A1) hereinafter Costell hereinafter Costello and in further view of Iwaya et al. (US 2011/0020700A1) hereinafter Iwaya.

	Regarding claim 15, Arai disclose an electrolyte but is silent on the hydrofluorinated ether solvent has the formulation: CF3CFHCF20CH(CH3)CF2CFHCF3.
	Costello discloses an electrolyte and further teaches hydrofluorinated ether solvent has the formulation: CF3CFHCF20CH(CH3)CF2CFHCF3, (Compound No. 3 Preparation of CF3CFHCF2OCH(CH3)CF2CFHCF3 [0093-0094]). The hydrofluoroether compounds described in this disclosure have excellent oxidative stability [0061]),

	Costello discloses an electrolyte however is silent on SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate.
	Iwaya discloses electrolyte and teaches the SEI-forming fluorinated linear and/or cyclic ester co-solvent comprises fluoroethylene carbonate, (The compound is preferably at least one cyclic carbonate selected from the group consisting of  fluoroethylene carbonate [0079])
and
the lithium salt is one or more of lithium hexafluorophosphate (LiPF6), (The present invention, it is considered that a lithium salt such as LiPF6 or a cyclic lithium salt has been found to be uniformly dissolved in the hydrofluoroether. Further, it has been 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to incorporate the electrolyte compounds of Costello to improve oxidative stability [0061] and the fluoroethylene carbonate with LiPF6 or a cyclic lithium salt of Iwaya to improve conductivity and a proper viscosity.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6210835 B1) hereinafter Arai, in view Smart et al. (US 8,795,903 B2) hereinafter Smart. 
	Regarding claim 21, Arai discloses electrolyte  but is silent on the lithium-ion cell of claim 13, wherein the lithium salt comprises lithium hexafluorophosphate (LiPF6) and lithium bis(oxalate) borate (LiBOB) and wherein the electrolyte comprises from about 4 to about 20 wt.% lithium salts.  
	Smart discloses an electrolyte and teaches the electrolyte wherein the lithium salt is selected from the group consisting of lithium hexafluorophosphate (LiPF.sub.6) and lithium bis(oxalate) borate (LiBOB) and mixtures thereof [Col. 22, Line11-18] and  the fluorinated co-solvent is selected from the group consisting of 2,2,2-trifluoroethyl methyl carbonate (TFEMC) [Col. 21, Line 59]. 
	The electrolyte of claim 13 comprising; fluorinated linear and/or cyclic ester co-solvent, trifluoroethyl methyl carbonate (TFEMC) (density 0.74 [J. Chem Thermodynamics 2002, 34, 795-806]), a hydrofluorinated ether base solvent, mono-6 (density 1.5 [Argonne National Laboratory, ANL/ESD/12-3 Rev. pg. 8]) and at 1 mole lithium bis(oxalate) borate (LiBOB) (density 1.778 [ Ablemarle CAS No. 244761-29-3]). 

	Allowing for one liter (1000 ml)of electrolyte the weight of the electrolyte constituents would be:		density X volume = weight
TFEMC 				0.74 g/ml X 1000 ml = 740 g
FEC		 			1.454 g/ml X 1000 ml = 1,454 g
EMC					1.1 g/ml X 1000 ml = 1,100 g
TPP					1.2 g/ml X 1000 ml = 1,200 g
LiPF6					molar mass 151.905 g/mol X 1mole = 151.905 g
LiBOB					molar mass 193.79 g/mol X 1 mole = 193.79 g

Mass of combine salts 345.695 g  and mass of the electrolyte 4,494 g. Yielding a lithium salt weight percent of  wt % =( 345.695 g / 4,494 g ) X 100% = 7.69 wt % 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/     Primary Examiner, Art Unit 1727